United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended January 1, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10684 International Game Technology Nevada 88-0173041 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 9295 Prototype Drive, Reno, Nevada 89521 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area code: (775) 448-7777 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [X]Accelerated filer []Non-accelerated filer []Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of each of the registrant’s classes of common stock, as of February 4, 2011: 298.8 million shares of common stock at $.00015625 par value. TABLE OF CONTENTS GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) 3 PART I – FINANCIAL INFORMATION 4 Item 1. Unaudited Condensed Consolidated Financial Statements 4 CONSOLIDATED INCOME STATEMENTS 4 CONSOLIDATED BALANCE SHEETS 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 FORWARD LOOKING STATEMENTS 27 OVERVIEW 28 RECENTLY ISSUED ACCOUNTING STANDARDS 29 CRITICAL ACCOUNTING ESTIMATES 29 CONSOLIDATED RESULTS – A Year Over Year Comparative Analysis 30 BUSINESS SEGMENT RESULTS – A Year Over Year Comparative Analysis 33 LIQUIDITY AND CAPITAL RESOURCES 35 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 PART II – OTHER INFORMATION 38 Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 45 Item 4. (Removed and Reserved) 45 Item 5. Other Information 45 Item 6. Exhibits 45 2 GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) Fiscal dates as presented: Fiscal dates actual: December 31, 2010 January 1, 2011 December 31, 2009 January 2, 2010 September 30, 2010 October 2, 2010 Abbreviation/term Definition Anchor Anchor Gaming ARS auction rate securities ASU Accounting Standards Update 5.5% Bonds 5.5% fixed rate notes due 2020 7.5% Bonds 7.5% fixed rate notes due 2019 bps basis points CCSC Colorado Central Station Casino CEO chief executive officer CFO chief financial officer CLS China LotSynergy Holdings, Ltd. DCF discounted cash flow DigiDeal DigiDeal Corporation EBIT earnings before interest and taxes EBITDA earnings before interest, taxes, depreciation, and amortization EPA Environmental Protection Agency EPS earnings per share ERISA Employee Retirement Income Security Act FASB Financial Accounting Standards Board GAAP generally accepted accounting principles IGT, we, our, the Company International Game Technology and its consolidated entities IP intellectual property IRS Internal Revenue Service LIBOR London inter-bank offering rate JV joint venture MDA management’s discussion and analysis of financial condition and results of operations Notes 3.25% convertible notes due 2014 OSHA Occupational Safety & Health Administration pp percentage points R&D research and development sbX™ IGT’s complete server-based player experience management solution SEC Securities and Exchange Commission SIP 2002 Stock Incentive Plan UK United Kingdom US United States UTBs unrecognized tax benefits VIE variable interest entity WAP wide area progressive * not meaningful (in tables) 3 PART I – FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements CONSOLIDATED INCOME STATEMENTS Quarters Ended December 31, (In millions, except per share amounts) Revenues Gaming operations $ $ Product sales Total revenues Costs and operating expenses Cost of gaming operations Cost of product sales Selling, general and administrative Research and development Depreciation and amortization Total costs and operating expenses Operating income Other income (expense) Interest income Interest expense ) ) Other ) Total other income (expense) ) ) Income from continuing operations before tax Income tax provision Income from continuing operations Income (loss) from discontinued operations, net of tax ) Net income $ $ Basic earnings (loss) per share Continuing operations $ $ Discontinued operations - ) Net income $ $ Diluted earnings (loss) per share Continuing operations $ $ Discontinued operations - ) Net income $ $ Cash dividends declared per share $ $ Weighted average shares outstanding Basic Diluted See accompanying notes 4 CONSOLIDATED BALANCE SHEETS December 31, September 30, (In millions, except par value) Assets Current assets Cash and equivalents $ $ Restricted cash and investment securities Restricted cash and investment securities of VIEs Jackpot annuity investments Jackpot annuity investments of VIEs Accounts receivable, net Current maturities of contracts and notes receivable, net Inventories Deferred income taxes Other assets and deferred costs Total current assets Property, plant and equipment, net Jackpot annuity investments Jackpot annuity investments of VIEs Contracts and notes receivable, net Goodwill Other intangible assets, net Deferred income taxes Other assets and deferred costs Total Assets $ $ Liabilities and Shareholders' Equity Liabilities Current liabilities Accounts payable $ $ Jackpot liabilities, current portion Accrued employee benefits Accrued income taxes Dividends payable Other accrued liabilities Total current liabilities Long-term debt Jackpot liabilities Other liabilities Total Liabilities Commitments and Contingencies Shareholders' Equity Common stock: $.00015625 par value; 1,280.0 shares authorized; 339.8 and 339.1 issued; 298.7 and 298.1 outstanding Additional paid-in capital Treasury stock at cost: 41.1 and 41.0 shares ) ) Retained earnings Accumulated other comprehensive income Total Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes 5 CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended December 31, (In millions) Operating Net income $ $ Adjustments: Depreciation and amortization Discounts and deferred issuance costs Share-based compensation Excess tax benefits from employee stock plans ) ) (Gain) loss on assets sold ) ) Other, net Changes in operating assets and liabilities, excluding acquisitions: Receivables Inventories ) Other assets and deferred costs Income taxes, net of employee stock plans Accounts payable and accrued liabilities ) ) Jackpot liabilities ) ) Net operating cash flows Investing Capital expenditures ) ) Proceeds from assets sold Investment securities, net - Jackpot annuity investments, net Changes in restricted cash ) Loans receivable cash advanced ) ) Loans receivable payments received Unconsolidated affiliates, net ) Business/VIE acquisition/deconsolidation - ) Net investing cash flows ) ) Financing Debt proceeds Debt repayments ) ) Employee stock plan proceeds Excess tax benefits from employee stock plans Dividends paid ) ) Net financing cash flows ) ) Foreign exchange rates effect on cash and equivalents ) Net change in cash and equivalents Beginning cash and equivalents Ending cash and equivalents $ $ See accompanying notes 6 SUPPLEMENTAL CASH FLOWS INFORMATION “Depreciation and amortization” reflected in the cash flows statements are comprised of amounts presented separately on the income statements, plus “depreciation and amortization” included in cost of gaming operations, cost of product sales and discontinued operations. Three Months Ended December 31, (In millions) Unconsolidated affiliates Investment in $
